EXHIBIT 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment dated as of August 1, 2000, is by and between Temptronic
Corporation, a Delaware corporation, with its principal place of business in
Newton, Massachusetts (the "Company"), and William M. Stone of 12 Samuel Drive,
North Grafton, Massachusetts 01536 (the "Employee").

RECITALS

The Company and the Employee entered into an Employment Agreement dated March 9,
2000 (the "Employment Agreement").

The Company and the Employee desire to amend the Employment Agreement as set
forth in this Amendment to Employment Agreement.

NOW, THEREFORE, the Company and the Employee, intending to be legally bound,
hereby agree to amend the Employment Agreement as follows:

1. Definitions

.



All capitalized terms used and not defined herein shall have the meanings given
to them in the Employment Agreement unless otherwise indicated by the context.

2. Amendments

.



(I) Section 4(b) of the Employment Agreement is hereby amended and restated to
read in its entirety as follows:

"(b) Percent of Profit Bonus. For each full calendar year during the term of
this Agreement, the Employee shall receive a bonus equal to 1% of the pre-tax
profit of the Company during such fiscal year. Pre-tax profit shall be
determined by the Company's independent auditors in accordance with generally
accepted accounting principles, except that such computation shall not take into
account the bonus payable pursuant to this Section 4(b) but pre-tax profit will
be computed after deduction for the bonus amount paid during such fiscal year
pursuant to Section 4(e). The bonus payable pursuant to this Section 4(b) shall
be prorated for any portion of a calendar year included within the term of this
Agreement."

(II) A new Section 4(e) of the Employment Agreement is hereby added reading in
its entirety as follows:

"(e) Fixed Bonus.

(i) In addition to the bonus payable pursuant to Section 4(b), the Employee
shall receive additional fixed bonus amounts as follows:

Payable Date

 

Amount

8/1/00
8/1/01
8/1/02
8/1/03
8/1/04

 

$80,000
$80,000
$80,000
$80,000
$80,000

 

The fixed bonus amounts payable pursuant to this Section 4(e), are conditioned
upon the Employee's continued employment with the Company on the respective
Payable Date; provided, however, that upon the occurrence of any of the
following events, the remaining bonus amounts will be accelerated and become
payable within thirty days thereafter: (A) a Change in Control (as defined
below) of the Company's parent, inTEST Corporation ("inTEST"); (B) the
Employee's death or disability; or (C) the termination of the Employee's
employment by Temptronic without cause as provided in this Agreement.

 

 

(ii) "Change of Control" shall be deemed to have occurred upon the earliest to
occur of the following events:

(A) The date the stockholders of inTEST (or the Board of Directors, if
stockholder action is not required) approve a plan or other arrangement pursuant
to which inTEST will be dissolved or liquidated;

(B) The date the stockholders of inTEST (or the Board of Directors, if
stockholder action is not required) approve a definitive agreement to sell or
otherwise dispose of all or substantially all of the assets of inTEST;

(C) The date the stockholders of inTEST (or the Board of Directors, if
stockholder action is not required) and the stockholders of the other
constituent corporation (or its board of directors if stockholder action is not
required) have approved a definitive agreement to merge or consolidate inTEST
with or into such other corporation, other than, in either case, a merger or
consolidation of inTEST in which holders of shares of the Common Stock of inTEST
immediately prior to the merger or consolidation will hold at least a majority
of the ownership of common stock of the surviving corporation (and, if one class
of common stock is not the only class of voting securities entitled to vote on
the election of directors of the surviving corporation, a majority of the voting
power of the surviving corporation's voting securities) immediately after the
merger or consolidation, which common stock (and, if applicable, voting
securities) is to be held in substantially the same proportion as such holders'
ownership of the Common Stock of inTEST immediately before the merger or
consolidation; or

(D) the date any entity, person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Securities and Exchange Act of 1934, as amended (the
"Exchange Act")), other than (x) inTEST or any of its Affiliates (as defined
below) or any employee benefit plan (or related trust) sponsored or maintained
by inTEST or any of its Affiliates or (y) any entity, person or group (other
than a group in which an entity described in (x) is a member) who, on the date
of this Amendment shall have been the beneficial owner of at least twenty
percent (20%) of the outstanding Common Stock of inTEST shall have become the
beneficial owner of, or shall have obtained voting control over, more than fifty
percent (50%) of the outstanding shares of the Common Stock of inTEST. The term
"Affiliates" shall mean any corporation or other business organization in which
inTEST owns, directly or indirectly, 50% or more of the voting stock or capital
at the date of this Amendment."

(III) The last sentence of Section 5(b) of the Employment Agreement is hereby
amended and restated to read in its entirety as follows:

"In addition, the Employee or others so entitled shall be paid (i) any bonus to
which the Employee may be entitled pursuant to Section 4(b) that may have
accrued through the effective date of termination, as soon as practicable after
the determination of such amount, and (ii) the remaining fixed bonus amounts, if
any, as provided in Section 4(e)(i)."

3. Reaffirmation

.



Except as modified hereby, all of the terms, covenants and conditions of the
Employment Agreement are hereby in all respects ratified, reaffirmed and
confirmed and shall continue in full force and effect.

4. Counterparts

.



This Amendment of Employment Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.

IN WITNESS WHEREOF

, this Amendment of Employment Agreement has been executed by the Company, by
its duly authorized officer, and by the Employee, as of the date first above
written.



 

 

 

 

TEMPTRONIC CORPORATION

 

/s/ William M. Stone


William M. Stone

 

By:

 

/s/ Hugh T. Regan, Jr.


Hugh T. Regan, Jr.
Secretary and Treasurer